             Case 5:21-cv-00897-EGS Document 17 Filed 06/30/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID E. TRUMP,                                          :
                                                         :
                                   Plaintiff,            :            CIVIL ACTION NO. 21-897
                                                         :
        v.                                               :
                                                         :
NORTHAMPTON COUNTY SHERIFF’S                             :
OFFICE, NORTHAMPTON COUNTY,                              :
NORTHAMPTON COUNTY SHERIFF –                             :
JOHN DOE 1, and NORTHAMPTON                              :
COUNTY SHERIFF – JOHN DOE 2 a/k/a                        :
NORTHAMPTON COUNTY DEPUTY                                :
SHERIFF – JEFFREY GREENWALT,                             :
                                                         :
                                   Defendants.           :

                                                    ORDER

        AND NOW, this 30th day of June, 2021, the plaintiff, David E. Trump, having filed an

amended complaint against the defendants on May 19, 2021 (Doc. No. 8); and the defendants,

Northampton County and Northampton County Sheriff’s Office, having filed a motion to dismiss

the amended complaint on June 2, 2021 (Doc. No. 14); and the defendant, John Doe 2 a/k/a

Northampton County Deputy Sheriff, Jeffrey Greenwalt, having separately filed a motion to

dismiss the amended complaint on June 15, 2021 (Doc. No. 16); and it appearing that the plaintiff

has not filed responses to the motions to dismiss despite the time for doing so having passed, see

E.D. Pa. Loc. Civ. R. 7.1(c) (“Unless the Court directs otherwise, any party opposing the motion

shall serve a brief in opposition together with such answer or other response that may be

appropriate, within fourteen (14) days after service of the motion and supporting brief.”); 1

accordingly, it is hereby ORDERED that the court will hold a telephone conference to discuss



1
 The court also notes that the plaintiff has already used his one opportunity to amend the complaint as a matter of
course under Rule 15(a)(1) of the Federal Rules of Civil Procedure when he filed the amended complaint. See Doc.
No. 8.
         Case 5:21-cv-00897-EGS Document 17 Filed 06/30/21 Page 2 of 2




this issue on Thursday, July 1, 2021, at 2:30 p.m. Counsel shall call 1-571-353-2300 and use pin

363973916# to enter the conference call.


                                                   BY THE COURT:



                                                   /s/ Edward G. Smith
                                                   EDWARD G. SMITH, J.




                                               2
